EXHIBIT 99.1 Date: March 13, 2015 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To:All Canadian Securities Regulatory Authorities Toronto Stock Exchange New York Stock Exchange Securities and Exchange Commission Subject: TRANSCANADA CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual & SpecialMeeting Record Date for Notice of Meeting : March 23, 2015 Record Date for Voting (if applicable) : March 23, 2015 Beneficial Ownership Determination Date : March 23, 2015 Meeting Date : May 1, 2015 Meeting Location (if available) : Calgary AB Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON
